Reynolds, J. P.
Appeal from an order of the County County, denying appellant’s application for a writ of error coram nobis, without a hearing. Appellant’s attack upon the sufficiency of the indictment on the ground that it was founded upon incompetent evidence before the Grand Jury cannot prevail where as here he failed to raise such contentions prior to the entry of a plea of guilty and judgment thereon (e.g., People ex rel. Newman v. McMann, 29 A D 2d 704, mot. for lv. to app. den. 21 N Y 2d 644; People v. Moore, 30 A D 2d 720; People v. Brown, 22 A D 2d 920). Nor do we find any merit in appellant’s additional contentions and, accordingly, the order must be affirmed. Order affirmed. Reynolds, J. P., Aulisi, Staley, Jr., Cooke and Greenblott, JJ., concur in memorandum by Reynolds, J. P.